Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 1 of 43                     PageID #: 6567




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

OFFICIAL COMMITTEE OF                               )
UNSECURED CREDITORS,                                )
                                                    )
                       Plaintiff,                   )
                                                    )
v.                                                  )       Docket No. 1:18-cv-68-NT
                                                    )
CALPERS CORPORATE PARTNERS                          )
LLC, et al.,                                        )
                                                    )
                       Defendants.                  )

                   ORDER ON DEFENDANT’S MOTION FOR PARTIAL
                           SUMMARY JUDGMENT

       Plaintiff    Official   Committee       of       Unsecured   Creditors   (“Plaintiff”     or

“Committee”) seeks to avoid and recover certain transfers made by Lincoln Paper

and Tissue LLC (“LPT” or the “Debtor”) to CalPERS Corporate Partners LLC

(“Defendant” or “CCP”). 1 Before me is the Defendant’s motion for partial summary

judgment (ECF No. 197), which asserts that the Debtor (1) was not left with

unreasonably small capital or assets as a result of either transfer and (2) was paying

its debts as they came due at the time of the transfers. For the reasons stated below,

I DENY the Defendant’s motion.




1      The Plaintiff originally brought its claims against several other defendants but has since
dismissed those claims, either through a stipulation of dismissal or through the filing of its First
Amended Complaint. See ECF Nos. 8, 42, 145.
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 2 of 43                     PageID #: 6568




                                       BACKGROUND

I.     Statutory Background

       Under 11 U.S.C. § 548, a bankruptcy trustee may void a transfer of any interest

or obligation of the debtor if the debtor voluntarily or involuntarily “received less than

a reasonably equivalent value in exchange for such transfer or obligation” and the

debtor was in one of the financial conditions specified by the statute. 11 U.S.C. §

548(a)(1)(B). Relevant to this case, 2 the possible financial conditions that would

establish a fraudulent transfer include that the debtor: (1) “was insolvent on the date

that such transfer was made or such obligation was incurred, or became insolvent as

a result of such transfer or obligation” (“Solvency Test”); (2) “was engaged in

business or a transaction [or was about to], for which any property remaining with

the debtor was an unreasonably small capital” (“Unreasonably Small Capital

Test”); or (3) “intended to incur, or believed that the debtor would incur, debts that

would be beyond the debtor’s ability to pay as such debts matured” (“Payment of

Debts Test”). 11 U.S.C. § 548(a)(1)(B). The target of § 548(a)(1) is constructive

fraud—transfers for which fraud is presumed, despite lack of actual intent to defraud.

See Horwitt v. Sarroff, No. 3:17-cv-1902 (VAB), 2020 WL 5504471, at *24 (D. Conn.

Sept. 11, 2020); 5 Collier on Bankruptcy ¶ 548.05 (16th ed.).

       Federal law also affords a bankruptcy trustee the right to avoid a transfer that

is voidable under applicable state law. 11 U.S.C. § 544(b). Maine has adopted the


2       In addition to the conditions set forth in (1), (2), and (3), the statute includes another
alternative scenario—not pleaded by the Plaintiff—that could authorize avoidance of transfers. See 11
U.S.C. § 548(a)(1)(B)(ii)(IV). Because the statute is set up in the alternative, I have omitted that
scenario here.


                                                 2
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 3 of 43                      PageID #: 6569




Uniform Fraudulent Transfer Act (“UFTA” or “MUFTA” when referring to Maine

statute specifically), which—like § 548—specifies certain conditions that can

establish a fraudulent transfer claim. Under 14 M.R.S. § 3575,

       A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor . . . if the debtor made the transfer or incurred the obligation . .
       . Without receiving a reasonably equivalent value in exchange for the
       transfer or obligations and the debtor: (1) Was engaged or was about to
       engage in a business or a transaction for which the remaining assets of
       the debtor were unreasonably small in relation to the business or
       transaction; or (2) Intended to incur, or believed or reasonably should
       have believed that he would incur, debts beyond his ability to pay as the
       debts became due. 3
Although the Maine conditions differ from the federal ones, they can likewise be

grouped into the “Unreasonably Small Capital Test” and the “Payment of Debts Test.”

See In re Maine Poly, Inc., 317 B.R. 1, 8 (Bankr. D. Me. 2004) (explaining that the

elements of constructive fraud under both statutes “are substantially similar,

although not textually identical”). Under both statutes, the plaintiff bears the burden

of proving each element. See In re Jackson, 459 F.3d 117, 122 (1st Cir. 2006) (stating

that a preponderance of the evidence standard applies under both the Bankruptcy

Code and New Hampshire’s UFTA); Dev. Specialists, Inc. v. Kaplan, 574 B.R. 1, 7

n.23 (D. Me. 2017) (noting that burden of proof for constructive fraud under MUFTA

is in doubt and citing Law Court case that suggested plaintiff must meet clear and

convincing evidence standard) (citing Morin v. Dubois, 713 A.2d 956 (Me. 1998)).




3       Maine also has a separate section that authorizes fraudulent transfer claims based on
insolvency. See 14 M.R.S. § 3576(1). The Plaintiff omitted that claim from both the original and First
Amended Complaint, and I subsequently denied the Plaintiff’s motion to add it to the Second Amended
Complaint. See Order on Pl.’s Mot. Amend and Parties’ Motions to Exclude Expert Testimony (ECF
No. 189).


                                                  3
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 4 of 43                         PageID #: 6570




II.     Factual Background 4

        A.      LPT

        LPT operated a pulp, paper, and tissue manufacturing mill in Lincoln, Maine

(the “Mill”). SOF ¶ 1. The sole member of LPT is LPT Holding, LLC, (“LPT

Holding”). SOF ¶ 5. Until 2018, the Board of Managers for both LPT and LPT

Holding consisted of Keith Van Scotter, the Chief Executive Officer of LPT; John



4       The following background is drawn from the parties combined statements of fact (“SOF”) (ECF
No. 210) or directly from documents in the summary judgment record, which is found at ECF Nos. 196,
200, 201, and 202 (“Record”).
        In several responses and requests to strike, CCP contends that the Committee improperly cited
the expert report of Craig T. Elson (“Elson Report”) to support the Committee’s own statements or
responses. See SOF ¶¶ 32, 34, 46, 48, 87–88, 92–94, 99, 102. The thrust of CCP’s argument is that Mr.
Elson is not a percipient fact witness and that his report is “unsworn and simply rehashes other
evidence of which [he] has no personal knowledge.” See, e.g., SOF ¶ 32 (CCP’s request to strike). CCP
further challenges the Elson Report as argumentative and opinion rather than fact. But, as the
Committee points out, the Committee has included a sworn declaration from Mr. Elson in its
supplemental record. See Decl. of Craig T. Elson (“Elson Decl.”), Record #6049–52 (ECF No. 200-25).
In that document, Mr. Elson references his report and states, “If called to testify, I would testify
consistent with the analysis and conclusions set forth more fully in my Report.” Elson Decl. ¶ 3, Record
#6049. He goes on to give his opinion on several issues, citing both to consistent opinions in his report
and to documents in the Record.
        Nonmovants may rely on sworn statements of experts to defeat a motion for summary
judgment. Hayes v. Douglas Dynamics, Inc., 8 F.3d 88, 92 (1st Cir. 1993). But, although “expert
testimony may be more inferential than that of fact witnesses, in order to defeat a motion for summary
judgment an expert opinion must be more than a conclusory assertion about ultimate legal issues.” Id.
An expert affidavit “must at least include the factual basis and the process of reasoning which makes
the conclusion viable.” Id.; see also RTR Technologies, Inc. v. Helming, 707 F.3d 84, 93 (1st Cir. 2013).
In this case, the Elson Report and declaration do not simply recite an opinion on whether the
Distributions constitute fraudulent transfers. Rather, both documents cite to documentary evidence,
and the Elson Report thoroughly spells out Mr. Elson’s reasoning. To the extent that CCP is
challenging the underlying facts or Mr. Elson’s opinion on those facts, such an argument suggests that
there might are disputes that render summary judgment inappropriate.
        In another attack, CCP asserts that the Elson Declaration “includes positions that were not
previously addressed in either Elson’s Report or his deposition testimony.” See SOF p. 45–47 n.7. But
CCP only cites one paragraph from the Elson Declaration to support this point. SOF p. 45–47 n.7
(citing Elson Decl. ¶ 12). I see nothing in that paragraph that constitutes a new position. See Elson
Report 67–68, Record #4843–44 (discussing Berry Dunn audit); Elson Dep. 38:22–39:14 (stating that
he saw nothing to indicate that Berry Dunn reviewed the reasonableness of managements’ projections
and discussing statements by Berry Dunn witness).
        I deny CCP’s requests to strike ¶¶ 32, 34, 46, 48, 87, 88, 92, 93, 94, 99, and 102 on these
grounds. Unless otherwise noted at the pertinent place in this Order, CCP’s other requests to strike
are granted either because they have merit or because I have concluded that granting CCP’s request
does not alter the outcome of this motion.


                                                   4
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 5 of 43                      PageID #: 6571




Wissmann, the Chief Financial Officer of LPT; Rodney N. Fisher; Douglas Meltzer;

and Edward Dan Herring (collectively the “Board” or “LPT Board”). SOF ¶ 7. Both

Mr. Meltzer and Mr. Herring were designated to the Board by CCP, which had

obtained the right to designate two members from a 2005 loan to LPT. SOF ¶ 89.

CCP, Mr. Van Scotter, Mr. Wissmann, and Mr. Fisher are also all members of LPT

Holding. SOF ¶¶ 6–7.

       B.      LPT’s Operations Before November of 2013

       Until November of 2013, LPT operated as an integrated mill, utilizing a

recovery boiler (the “Boiler”) to produce its own pulp and fulfill certain energy and

heating requirements. SOF ¶ 8. By doing so, LPT enjoyed cost savings relative to

tissue-only mills. 5 SOF ¶ 92.

       In early 2013, LPT contracted with Sanabe & Associates, LLC (“Sanabe”), an

investment firm that specializes in the paper industry. Sanabe analyzed four

strategic scenarios in for LPT. According to a January 2013 e-mail, Doni Perl of

Sanabe opined that operating LPT without the pulp mill and the paper machines as

a tissue-only mill was “the worst case situation” and concluded that “the tissue

machines would struggle to survive” on their own. SOF ¶ 95. On February 4, 2013,




5       Contemporaneous documentation indicates that these cost savings averaged approximately
$200 per ton. SOF ¶ 92. If pre-explosion EBITDA for LPT’s tissue segment is normalized to account
for a $200 per ton incremental cost, then normalized results indicate that LPT would have expected to
sustain operating cash flow losses for each year from 2008 through 2012, and for the pre-explosion
portion of 2013, aggregating to more than $45.5 million, holding all else constant. SOF ¶ 94. There is
additional support for the general proposition that LPT saved money as an integrated mill relative to
tissue-only operations. See Dep. of Keith Van Scotter 137:23–138:13, Record #5081 (ECF No. 196-42)
(language cited by Elson Report).


                                                  5
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 6 of 43                   PageID #: 6572




Sanabe concluded that, “on an unintegrated basis . . . the tissue machines are

EBITDA 6 negative.” SOF ¶ 96.

      The Sanabe report was discussed at a July 3, 2013 Board meeting. SOF ¶ 97.

Minutes from that meeting state that Mr. Wissmann “moved the discussion to the

issues posed by the decline in paper demand, and the concern of management that,

without paper or another source of revenue, the mill’s long term prospects [were] not

good.” SOF ¶ 97. Citing the Sanabe report, Mr. Wissmann also reiterated that LPT

“need[ed] to make strategic decisions by acquisition, sale or restructuring that

[would] change its operating profile to allow it to address market conditions and

survive as a going concern.” SOF ¶ 97.

      C.     The Explosion

      On November 2, 2013, an explosion at the Mill resulted in significant damage

to the Boiler, rendering it inoperable and eliminating LPT’s ability to produce its own

pulp unless the Boiler was repaired or replaced. SOF ¶¶ 9–10. Following the

explosion, LPT filed a claim with its property and casualty insurer, Factory Mutual

Insurance Company (“FM Global”). SOF ¶¶ 11–12. FM Global provided LPT with a

$10 million advance on the insurance claim. SOF ¶ 13.

      On December 9, 2013, the LPT Board held a meeting to consider whether to

rebuild the Boiler or pursue an alternative business model focusing solely on the

tissue operation, as well as to “discuss whether or not to authorize management to

negotiate with FM Global on cash settlement for the recovery event.” SOF ¶ 14. LPT’s


6     EBITDA stands for “earnings before interest, taxes, depreciation, and amortization.”


                                               6
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 7 of 43                     PageID #: 6573




2014 tissue-only budget projected that LPT would have negative EBITDA of $5.15

million in 2014. SOF ¶ 98. According to the minutes from the December 9 meeting,

Mr. Herring stated that “there may be significant risks with [LPT] remaining a going

concern given the uncertainty regarding future operations, bank financing and

FERC.” SOF ¶ 100. Mr. Wissmann also reportedly “noted that he shared the concern,

given the uncertainty regarding the amount of the business interruption insurance

recovery (based upon paper pricing and projected profitability) and his concern with

respect to [LPT’s] ability to secure commercial financing for operations going

forward.” SOF ¶ 100. The package that accompanied the Board meeting also

contained a slide on distributions to LPT Holding’s members but the minutes do not

indicate that it was reviewed. SOF ¶ 101.

       The Board decided to authorize Mr. Van Scotter and Mr. Wissmann to

negotiate a cash settlement of the insurance claim in lieu of rebuilding the Boiler and

to continue as a nonintegrated tissue mill. SOF ¶ 15. On December 10, 2013, the

Board authorized LPT to accept $49.8 million from FM Global to settle the insurance

claim. 7 SOF ¶ 16. Thereafter, LPT operated as a nonintegrated tissue mill, continuing

to operate tissue machines and produce tissue products through August of 2015. SOF

¶¶ 15, 18. In September of 2015, LPT filed for Chapter 11 bankruptcy. SOF ¶ 153.




7       This amount included the $10 million FM Global had already paid to LPT as an advance. SOF
¶ 16. The rest of the insurance proceeds was paid out in two tranches: the first $30 million was paid
directly to LPT and the remaining $9.8 million was paid to LPT Holding on LPT’s behalf. SOF ¶ 17.


                                                 7
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 8 of 43                     PageID #: 6574




       D.       The Distributions

       In December of 2013 and May of 2014, the LPT Board authorized distributions

to LPT Holding (collectively, the “Distributions”). The Committee asserts that these

Distributions constituted constructive fraud. Below, I discuss the facts of each

Distribution, as well as the financial condition of LPT at the times surrounding each

Distribution.

                1.     December 2013 Distribution

       On December 17, 2013, one week after the LPT Board authorized the insurance

settlement, the Board authorized LPT to distribute $3 million to LPT Holding

(“December 2013 Distribution”). SOF ¶ 19. LPT Holding, in turn, was authorized

to make a distribution to its members, and CCP received a distribution of $1,050,000.

SOF ¶¶ 20–22. In connection with this distribution, CCP’s Class A Member received

$1,039,500 and CCP’s Class B Member (Mr. Meltzer or an affiliated entity) received

$10,500. SOF ¶ 90.

                       a.      Berry Dunn Audit 8

       LPT’s management prepared monthly and yearly financial statements and

enlisted Berry Dunn McNeil & Parker, LLC (“Berry Dunn”) to independently audit

those statements. SOF ¶¶ 28–29. On July 10, 2014, Berry Dunn released its audit of

LPT’s financial statements for the period ending on December 31, 2013 (“2013




8      Although this audit was released after the May 2014 Distribution, I discuss it here because it
addresses LPT’s financial statements through the year ending on December 31, 2013.


                                                 8
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 9 of 43                      PageID #: 6575




Audited Financial Statements”), 9 and issued a clean audit opinion (“2014 Audit

Opinion”). SOF ¶ 32. As part of its auditing process, Berry Dunn interviewed LPT’s

management, reviewed LPT’s assumptions in creating its financial statements, and

contacted LPT’s outside counsel to provide opinions on various risks and liabilities.

SOF ¶ 30. Berry Dunn also relied on certain representations from LPT management.

SOF ¶ 30. Berry Dunn opined that LPT’s financial statements conformed with

Generally Accepted Accounting Principles (“GAAP”). 10 SOF ¶ 31. At that time, Berry

Dunn did not qualify its opinion or question its going concern assumption concerning

LPT. SOF ¶ 34.

                       b.      LPT’s Cash Flow and Cash Balances Before and
                               After the December 2013 Distribution

       LPT had positive cash flow from operations as an integrated tissue mill from

2010 to October of 2013, before the explosion occurred. SOF ¶ 36. LPT also had a

positive cash balance for each month between December 2013 and September 2015.

SOF ¶ 37.

       On November 30, 2013, before the December 2013 Distribution, LPT had $15.3

million in cash and temporary investments. SOF ¶ 38. Following that first

Distribution, on December 31, 2013, LPT had $31 million in working capital and

$57.2 million in book equity, which included $13.383 million in cash and temporary



9       In connection with the 2014 Audit Opinion, Berry Dunn audited LPT’s balance sheet as of
December 31, 2013. SOF ¶ 33. CCP initially states that Berry Dunn reevaluated the balance sheet in
July of 2014 but does not request to strike the Committee’s objection to this point.
10      The Liquidating Trustee for the Debtor, Mark Stickney, also testified that he went through
LPT’s books and records and found that LPT had a diligent process, adding that he did not see anything
that led him to believe that the historical records were misstated. SOF ¶ 35.


                                                  9
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 10 of 43                      PageID #: 6576




 investments. SOF ¶¶ 39–40. Board members stated at their depositions that, at the

 time of the December 2013 Distribution, they believed that LPT was solvent and/or

 had sufficient capital. 11 SOF ¶ 46. Mr. Herring stated at his deposition that at the

 time he believed that LPT had sufficient cash to meet its operating needs and its

 forecasted needs for capital expenditures and had enough additional cash available

 for distribution. SOF ¶ 47. Mr. Wissmann similarly stated that he believed that LPT

 had significant cash above liabilities. SOF ¶ 47.

                        c.      Other Financial Considerations

        LPT was largely up-to-date with its accounts payable both before and

 immediately after the December 2013 Distribution. On December 12, 2013, 93

 percent of LPT’s accounts payable were either current or within 30 days of their due

 dates. SOF ¶ 80. After that distribution, on December 31, 2013, 100 percent of LPT’s

 accounts payable were either current or within 30 days of their due dates. SOF ¶ 81.

 In addition, Board members have stated that, at the time of the December 2013

 Distribution, they believed that LPT was paying its debts as they came due and would

 be able to continue to do so. SOF ¶ 87.

        Nevertheless, there were indications that LPT’s future was in question.

 Minutes from the December 17 Board Meeting state that the “Board also discussed

 what the long term approach should be to operating the Mill, and management noted



 11      The Committee denies this assertion, citing to the entire Elson Report. However, even if the
 facts show that it was unreasonable to believe that LPT would be able to pay its debts as they came
 due, that does not refute the statements made by Board members at their own depositions regarding
 what they personally believed at the time. For the same reason, the Committee’s denials to ¶¶ 48, 87,
 and 88 also fail to refute the statements of fact.


                                                  10
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 11 of 43                      PageID #: 6577




 that the Board would need to consider whether operating the Mill as a stand-alone Mill

 made economic sense, or whether it would make more sense to shut the Mill down, and

 pay the closing costs.” SOF ¶ 108. Moreover, around the time of the December 2013

 Distribution, LPT lost two tissue customers. Prior to the December 2013 Distribution,

 one of LPT’s largest tissue brokerage customers, Hansen Paper Company

 (“Hansen”), declared bankruptcy and ceased operations. 12 SOF ¶ 102. As a result of

 Hansen’s bankruptcy, LPT’s sales to Hansen went from $6,128,469 in 2013 to $0 in 2014.

 SOF ¶ 103. In addition, on December 10, 2013, Mr. Van Scotter informed LPT’s sales

 team and others at the company that Oasis, one of LPT’s largest tissue customers in

 2013, was giving its 90-day notice of termination of its tissue purchases from LPT. SOF

 ¶ 104. Subsequently, the tissue purchased from LPT by the broker that worked with

 Oasis decreased from nearly $19 million in 2013 to approximately $9 million in 2014.

 SOF ¶¶ 105–06; see also SOF ¶ 107 (noting that LPT sold 3,592 tons to Oasis in 2012,

 2,727 tons in 2013, and 892 tons in the first couple of months of 2014 to close out the

 orders).




 12      CCP requests to strike this statement of fact because the Committee supports it only with a
 citation to the Elson Report. SOF ¶ 102 (CCP’s Response). If the request is not granted, CCP provides
 a qualification, noting that the Elson Report does state that Hansen declared bankruptcy and ceased
 operations but does not cite to any documents that indicate when Hansen declared bankruptcy or
 ceased operations. SOF ¶ 102 (CCP’s Response). Given CCP’s admission to ¶ 103, which sets forth the
 decline in LPT’s sales to Hansen “[a]s a result of Hansen’s bankruptcy,” it does not appear that CCP
 disputes that Hansen went bankrupt and that the bankruptcy led to a loss of sales. Moreover, CCP
 does not offer any evidence to refute the suggested timeline of Hansen’s bankruptcy. Reading this
 record in the light most favorable to the Committee, I can infer that Hansen’s bankruptcy occurred
 some time in 2013.


                                                  11
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 12 of 43                     PageID #: 6578




                2.      May 2014 Distribution

        On May 16, 2014, Mr. Van Scotter, Mr. Wissmann, and Mr. Fisher 13 authorized

 LPT to distribute $4 million to LPT Holding (“May 2014 Distribution”). SOF ¶ 23.

 This money came from a receivable held by LPT from LPT Holding. SOF ¶ 23. LPT

 Holding was then authorized to make a distribution to its members, and CCP received

 a distribution of $1,407,035 later that month. SOF ¶¶ 24–25. In connection with this

 distribution, CCP’s Class A Member received $1,392,965 and CCP’s Class B Member

 (Mr. Meltzer or an affiliated entity) received $14,070. SOF ¶ 91.

                        a.     LPT’s Cash Flow and Cash Balances Before and
                               After the May 2014 Distribution

        As noted above, LPT had a positive cash balance for each month between

 December 2013 and September 2015. SOF ¶ 37. Before the May 2014 Distribution,

 on April 14, 2014, LPT had $26.8 million in working capital and $52.1 million in book

 equity, which included $5.1 million in cash and temporary investments. 14 SOF ¶¶ 41–

 42. On May 30, a couple of weeks following the May 2014 Distribution, LPT had $21.6

 million in working capital and $47.2 million in book equity, with $3.1 million in cash

 and temporary investments. SOF ¶¶ 44–45. According to testimony from several

 Board members, the Board believed that LPT was solvent and/or had sufficient

 capital at the time of the May 2014 Distribution. 15 SOF ¶ 48. Mr. Van Scotter believed


 13      Mr. Meltzer and Mr. Herring, both of whom served on the Board as appointees of CCP, did not
 vote. SOF ¶ 23.
 14     Moreover, on or about May 1, 2014, LPT Holding had $9.8 million in cash from the insurance
 proceeds, which was fully offset by a payable that LPT Holding owed to LPT. SOF ¶ 43.
 15      As the Committee notes, Mr. Herring stated at his deposition that he was “a conservative
 financial person” and that he wanted “to see financial analysis and some forecasting relative to the
 company’s position before [he] would vote for any such distribution.” Dep. of Edward D. Herring

                                                 12
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 13 of 43                    PageID #: 6579




 that LPT had “very positive working capital, accounts receivable and inventory and

 low [accounts payable] and cash in the bank,” adding that it was “clear” to him that

 “solvency was not even close to being an issue.” SOF ¶ 49.

        Nevertheless, the Board was certainly aware that LPT’s cash had been

 declining. In a May 1, 2014 Board Update, a chart entitled “Daily Cash Since Jan 1,

 2014” showed that LPT’s cash had decreased from nearly $14 million to about $4

 million over approximately three months. SOF ¶ 117. Minutes from the May 1, 2014

 Board meeting state,

        John Wissmann next directed the Board to various financial reports
        included in the Board package, reviewing EBITDA for February and
        March 2014 and projected full year 2014. Discussion ensued focusing on
        [LPT’s] cash burn rate and prospects for slowing the burn rate over the
        next couple months given forecasted downtime. Mr. Wissmann reported
        that [LPT] will likely need to tap into the $9.8mm of liquidity at the
        parent company level and consume $4-$5mm of that amount on capital
        and operating items this year.

 SOF ¶ 118.

                       b.      Other Financial Considerations

        As with the December 2013 Distribution, LPT was mostly up-to-date with its

 accounts payable before and after the May 2014 Distribution. On May 2, 2014, 99

 percent of LPT’s accounts payable were either current or within 30 days of their due

 dates. SOF ¶ 82. After that distribution, on May 22, 2014, 100 percent of LPT’s

 accounts payable were either current or within 30 days of their due dates. SOF ¶ 83.

 Board members have stated that, at the time of the distribution, they still believed


 (“Herring Dep.”) 69:07–11, Record #5324 (ECF No. 196-46). Before he had a chance to review the
 analysis in depth, three other Board members voted to approve the Distribution, rendering his vote
 unnecessary. Herring Dep. 69:12–70:08, Record #5324.


                                                13
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 14 of 43          PageID #: 6580




 that LPT was paying its debts as they came due and would be able to continue to do

 so. SOF ¶ 88.

        At the same time, there were signs of concern with LPT’s financial state. In a

 March 3, 2014 Board Update, LPT management acknowledged that “[n]et cash burn

 YTD ha[d] been worse than previously expected with higher costs (energy), lower

 production, and higher transition costs than anticipated when reviewed in

 December.” SOF ¶ 110. One day later, Mr. Van Scotter sent an e-mail to LPT’s sales

 team stating, “I guess you should also add that given we are losing money and that

 the pricing of parent rolls that we have been receiving do not support a viable

 business.” SOF ¶ 111. Mr. Van Scotter continued, “A message that needs to be given

 to . . . all customers is that parent roll pricing is too low and we are no longer in a

 position to have our pulp mill subsidize converters and brokers.” SOF ¶ 111. In an

 April 4, 2014 e-mail to Jonathan Mishkin, Sanabe’s founder and managing partner,

 Mr. Wissmann stated that LPT value was “heading to zero,” adding, “Time to prepare

 lifeboat by selling pieces . . . .” SOF ¶ 116.

        In addition, in March of 2014, LPT management decided to implement a price

 increase. On March 25, 2014, Mr. Wissmann e-mailed the Board, stating “[w]e are

 going for a very aggressive price increase that may make it tough to run full in the

 next few months.” SOF ¶ 112. In an analysis captioned “LPT Price Increase Customer

 Impact 3-26-2014” and a cover e-mail, Cash Cappel, LPT’s Executive Vice President

 of Sales and Marketing, identified 1,966 tons of “measurable” monthly lost sales

 expected to result from LPT’s recently implemented price increases. SOF ¶ 113. This



                                              14
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 15 of 43         PageID #: 6581




 included an estimated 200 tons per month of white tissue sales and 120 tons per

 month of colored tissue sales related to a single customer. SOF ¶ 113. Mr. Cappel

 subsequently updated LPT management on May 6, 2014, explaining that LPT was

 losing 230 tons per month of white tissue sales and 230 tons per month of colored

 tissue sales from that customer “due to implementing the necessary price increases.”

 SOF ¶ 114. Ultimately, LPT’s sales to the specified customer declined from

 $13,664,353 in 2013 to $11,461,795 in 2014. SOF ¶ 115.

       Leading up to the May 2014 Distribution, LPT implemented a 10 percent

 salary cut and terminated employer matching contributions to its employees’ 401(k)

 plan. SOF ¶ 119. In a May 7, 2014 e-mail, Bill Peterson, LPT’s head of Human

 Resources, stated that he “recognized that we have to do what makes sense to have

 the business survive.” SOF ¶ 120. On the day that the May 2014 Distribution was

 approved, Mr. Wissmann e-mailed the Board and other about LPT’s most recent

 financial projections for 2014 and 2015, stating:

       From these projections, management anticipates that [LPT] will require
       $4 million to fund losses and capital programs over this period. As of
       today, there is no debt at either the operating (Lincoln Paper and Tissue
       LLC) or parent company levels (LPT Holding LLC). Our $7 million of
       net working capital could be used to secure a bank provided revolving
       credit facility which could provide liquidity of approximately $5 million
       to fill this future need for cash.

 SOF ¶ 121.

       E.     LPT’s Financial Condition After the Distributions

       At a June 19, 2014 Board Meeting, “Mr. Van Scotter and Mr. Wissmann briefed

 the Board on the status of LPT’s audit, liquidity issues and the possible need for

 securing working capital financing, and management’s turnaround plan for business

                                           15
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 16 of 43                          PageID #: 6582




 operations.” SOF ¶ 125. Board discussion then ensued, “with Mr. Van Scotter and

 Mr. Wissmann leading the Board through management’s efforts to reduce fixed costs

 and negative operating results, both in the short term and on a longer term basis as

 well.” SOF ¶ 125. That same month, Mr. Wissmann also reported to the Board that

 $1 million had been transferred from LPT Holding to make vendor payments and

 that there was still approximately $4.8 million in the LPT Holding account. SOF ¶

 85.

         By the fall of 2014, LPT management was looking for financing from a variety

 of lenders to bridge pressure on LPT’s operating liquidity. SOF ¶ 126. In an October

 1, 2014 e-mail to two fellow Senabe employees, Mr. Mishkin stated that LPT “still

 [has] a real cash problem,” adding that LPT’s “forecast shows them down to $500,000

 of liquidity at the end of October.” SOF ¶ 124. According to minutes from the October

 30, 2014 Board meeting, Mr. Wissmann informed the Board “that cash [was] getting

 tight and that [LPT] [would] not have adequate funds to go through the winter absent

 additional funding.” SOF ¶ 127. Mr. Wissmann also stated that he was working to

 raise between $4 and $6 million to fund the installation of a new steam turbine 16 and

 to “address operating cash needs,” and he explained that LPT’s options for funding

 were “limited to state funding” and “alternative (non-bank) and distressed lenders.”

 SOF ¶ 127. Although Mr. Wissmann stated that the turbine would pay for itself, it


 16      CCP states that LPT “decided to install a steam turbine to lower its energy costs,” Def.’s Reply
 (ECF No. 209), and notes that Mr. Wissmann told the Board in October of 2014 that the “cost savings
 generated by the turbine would likely pay for itself in the first year.” SOF ¶ 127. Neither party provides
 facts about the installation and operation of the turbine, but it appears that ongoing issues with the
 turbine” resulted in losses to LPT in late 2014 and early 2015, including $700,000 in losses in February
 of 2015. SOF ¶ 146.


                                                    16
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 17 of 43                      PageID #: 6583




 appeared that LPT’s future was considered dependent on securing the loan. See SOF

 ¶¶ 124, 127. Mr. Mishkin told his Senabe colleagues that “[o]nly the $4 million

 turbine loan saves [LPT],” which was why they were “so aggressive about securing

 the loan,” and that even that “assumes positive EBITDA for Oct and Nov.” SOF ¶ 124

 (adding that “[t]hat’s also why they aren’t letting anyone else go; they cannot afford

 the severance”).

                1.      LPT’s Access to Credit

                        a.      FAME

        In September of 2014, LPT applied for a $1 million Economic Recovery Loan

 Program loan from the Finance Authority of Maine (“FAME”). SOF ¶ 59. The

 Economic Recovery Loan Program was “established to provide loans to businesses

 that do not have sufficient access to credit but demonstrate the ability to survive,

 preserve and create jobs, and repay the obligations.” 17 10 M.R.S. § 1026-J; SOF ¶ 130.

 For a business to be eligible for the program, FAME must determine that the business

 “has insufficient access to other funds and that the loan is necessary in order for the

 public benefits of the application to be realized.” 10 M.R.S. § 1026-J(1)(C); SOF ¶ 131.

 For LPT, the stated purpose of the loan was for term working capital to partially fund

 the new steam turbine and to enable LPT “to continue to make its supplier and other

 current obligations payments.” SOF ¶ 59; Dk. 196-32, #4722. On December 9, 2014,

 LPT and FAME entered into a Loan Agreement for a $970,000 loan to LPT (the


 17       FAME’s representative testified at his deposition that the default rate of Economic Recovery
 Loan Program loans is “somewhere between 15 and 20 percent,” whereas a bank lender would expect
 “closer to 2 percent.” SOF ¶ 133. He added that they “joke a lot about how sometimes [FAME Loans]
 turn into grants.” SOF ¶ 134.


                                                  17
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 18 of 43                       PageID #: 6584




 “FAME Loan”) with an interest rate of 5.25 percent. SOF ¶¶ 60–61, 63. LPT and

 FAME also entered into (a) a Security Agreement and (b) a Standby and

 Subordination Agreement with Mr. Wissmann, Mr. Van Scotter, and Mr. Fisher. SOF

 ¶ 62. Personal guarantees were not required for the FAME Loan. SOF ¶ 64.

        In connection with approving the FAME Loan and as required by statute,

 FAME evaluated whether LPT was “creditworthy and reasonably likely to repay the

 loan.” 10 M.R.S. § 1026-J(1)(B); SOF ¶ 65. According to a FAME representative,

 “reasonably likely to repay the loan” means repaying either through cash flow or by

 sale of collateral. 18 SOF ¶ 65. In the Commercial Credit Analysis, FAME stated that

 “LPT’s balance sheet ha[d] been liquid for the past four years,” LPT’s “balance sheet

 ha[d] been solvent in each of the past four years,” LPT’s balance sheet as of the end

 of September 2014 “remain[ed] liquid, solvent and lightly leveraged,” and “cash flow

 for YTD 8/31/14 . . . was a (decrease) in cash of ($11,128,000) which was paid from

 the starting cash of $13,383,000 resulting in an ending cash balance of $2,255,000.”

 SOF ¶ 66. At the same time, in the “Weaknesses” section of the FAME Commercial

 Credit Analysis, FAME notes, “Inadequate YTD cash flow; Declining revenue trend;

 Competitive industry perceived as declining, except for the tissue segment which is

 holding its own/increasing; [and] No personal guarantees provided.” SOF ¶ 128. The

 analysis further reflected that LPT’s own projections showed a negative cash balance

 by November of 2014. SOF ¶ 129. In approving the FAME Loan, FAME felt



 18     CCP objects to the Committee’s qualification of this fact, asserting that it is “non-responsive
 and not a qualification of the statement of fact in Paragraph No. 65.” SOF ¶ 65. I disagree and deny
 CCP’s request to strike.


                                                  18
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 19 of 43           PageID #: 6585




 reasonably confident that LPT would repay the loan because of a 9-to-1 ratio of

 estimated collateral value to debt. SOF ¶ 67.

       On December 10, 2014, FAME funded the FAME Loan. SOF ¶ 68. The stated

 “public benefit” of the loan was to prevent LPT from “get[ting] into the situation of

 several other Maine mills that have had recent issues.” SOF ¶ 132. By April of 2015,

 due to LPT’s “significant current liquidity issue,” FAME granted a six-month deferral

 of all payments, and by July of 2015, due to LPT’s “precarious situation,” FAME

 agreed to subordinate its loan to up to $1.5 million of new loans “to bring the business

 back to more normal terms with its suppliers.” SOF ¶¶ 136–37. Ultimately, FAME

 was forced to “charge off” a portion of the FAME Loan as uncollectible. SOF ¶ 138.

                     b.     Siena Lending Group

       In or about December of 2014, LPT applied for a $6 million three-year asset

 based revolving credit facility from Siena Lending Group (“Siena”) to fund LPT’s

 future working capital needs and to partially fund the new steam turbine (the “Siena

 Loan”). SOF ¶ 69. Siena’s clients “typically cannot access traditional financing from

 banking institutions.” SOF ¶ 139. Siena’s representative testified that borrowers who

 come to Siena typically do so because they are unable to borrow funds from more

 traditional banks and that Siena usually charges a higher interest rate than

 traditional banks. SOF ¶ 140. Moreover, the risk profile of the loans that Siena makes

 are higher risk than loans that traditional banks typically make. SOF ¶ 141.

 According to Siena’s representative, in its two years of lending, Siena had only one

 loan that was not repaid, but 30 of its approximately 100 loans had gone into default

 and 5–10 percent had filed for bankruptcy. SOF ¶ 144.
                                           19
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 20 of 43          PageID #: 6586




       On December 11, 2014, Siena and LPT entered into a Loan and Security

 Agreement for the Siena Loan, which had an interest rate of prime rate plus 3 percent

 per annum. SOF ¶¶ 70, 72. The Siena Loan was secured by a first priority, perfected

 security interest and liens on all of LPT’s and LPT Holdings’ present and future

 assets and the outstanding stock and other equity interests issued by LPT and LPT

 Holding. SOF ¶ 71. No personal guarantees were required for the Siena Loan. SOF ¶

 73.

       In connection with approving the Siena Loan, Siena evaluated the credit-

 worthiness of LPT and issued a Credit Line Approval on December 4, 2014. SOF ¶

 74. In the Credit Line Approval, Siena stated that LPT was “in the midst of a

 turnaround, with positive EBITDA not expected to be generated on a monthly basis

 until the beginning of 2015,” and that “[w]ith $1.9MM of excess availability at close,

 LPT [would] have sufficient liquidity to cover the projected cash burn while it

 complete[d] the effectuation of the turnaround plan.” SOF ¶ 75. Moreover, Siena

 reported that LPT’s “A/P was mostly current” and that a “review of A/P and the

 accruals did not reveal any unusual items or that the Company [was] holding checks.”

 SOF ¶ 86.

       At his deposition, a Siena representative stated that Siena did not have serious

 concerns that it would not get repaid on its loan. SOF ¶ 76. He explained that Siena

 expected to be repaid either by “a sale of the business to a competitor looking to

 increase its market share or a larger paper manufacturer looking for diversification.”

 SOF ¶ 76. Alternatively, if LPT could not be sold, the Siena representative testified



                                          20
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 21 of 43          PageID #: 6587




 that Siena expected to be paid from the disposal of LPT’s collateral. SOF ¶¶ 76, 142.

 In either event, Siena’s “confidence that [their] exposure will be fully repaid” was

 based on collateral value, not on the cash flows generated by LPT’s business. SOF ¶

 76; see also SOF ¶ 143 (noting that Siena’s representative testified that “[t]he

 structure that we established as part of the underwriting had sufficient collateral

 coverage that we would be able to liquidate the assets securing the loan and can get

 paid in full”). At the same time, Siena did not believe that LPT was insolvent or

 unable to pay its debts as they came due. SOF ¶ 77. On December 11, 2014, Siena

 funded the Siena Loan. SOF ¶ 78.

              2.    Post-Loan Financial Performance

       LPT’s actual EBITDA losses in 2014 exceeded $14.3 million before accounting

 for capital expenditures, SOF ¶ 99, and by early 2015, LPT was looking for more ways

 to address its cash shortage. At a March 11, 2015 Board meeting, Mr. Wissmann

 stated that he was seeking to free up the additional $1 million availability of the $6

 million credit facility from Siena. SOF ¶ 145. According to Mr. Wissmann, Sienna

 suggested that it would require guaranties of shareholders for 150 percent of the

 additional availability and that at that point it was only willing to release $750,000

 of the $1 million. SOF ¶ 145. The meeting discussion moved on to other options to

 create cash availability, including through the management of accounts receivable

 and accounts payable, and other operational approaches. SOF ¶ 145.

       On the same day as the meeting, Mr. Mishkin and Sanabe’s Daniel Zwelling

 sent a memorandum to Mr. Van Scotter and Mr. Wissmann detailing LPT’s losses

 over the previous few months. SOF ¶ 146. The memorandum stated that LPT had
                                          21
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 22 of 43          PageID #: 6588




 lost at least $3.0 million (EBITDA) between November 2014 and January 2015, and

 that the estimate was for a loss of $1.2 million (EBITDA) in February, of which

 $700,000 was related to the ongoing issues with the steam turbine. SOF ¶ 146. “Given

 this situation,” the memorandum continued, “we cannot see how [LPT] can be

 characterized today as anything other than insolvent.” SOF ¶ 146. At the subsequent

 Board meeting on March 16, Mr. Van Scotter introduced Bob Keach, “who would be

 advising the Board with respect to insolvency issues,” and Mr. Keach opened the

 meeting with a discussion of the duties of the Board when LPT was in the zone of

 insolvency. SOF ¶ 148.

       On March 31, 2015, LPT retained Spinglass Management Group LLC

 (“Spinglass”) “for the purposes of assisting management in the compilation of

 financial projections and in the analysis of certain historical financial data.” SOF ¶

 149. Two weeks later, Spinglass’s Mark Stickney 19 reported to LPT that the

 “historical financial statements, on a monthly basis, have generated 17 consecutive

 months of negative EBITDA.” SOF ¶ 150. He added that the “magnitude of the losses

 have weakened the balance sheet to the point that further losses post March 2015

 cannot reasonably be funded,” “[a]ccounts payable have been stretched to the limit,”

 and “[v]endor pressure is mounting.” SOF ¶ 150.

       At an April 23, 2015 Board meeting, Mr. Wissmann informed the Board that

 LPT’s auditor would be taking a going concern exception regarding the 2014 year-end

 audit and that the auditor had told management that it needed to perform a valuation


 19    Mr. Stickney later became the liquidating trustee.


                                                22
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 23 of 43                          PageID #: 6589




 and write down of LPT’s fixed assets to complete the audit. SOF ¶ 151. Mr. Wissmann

 explained that he did not consider it wise at that time to spend additional money for

 finalizing the audit, given the more pressing demands for LPT’s funds. SOF ¶ 151.

         By May of 2015, Mr. Wissmann reported that negative EBITDA and capital

 expenditures since the explosion had exceeded $51 million. SOF ¶ 152.

         F.      LPT’s Long-Term Debts and Other Potential Liabilities

         CCP maintains that LPT had no long-term debt as of April 30, 2014, and as of

 the time of the May 2014 Distribution. SOF ¶¶ 57–58. Moreover, according to CCP,

 LPT paid, on average, 100 percent of accounts payable within 60 days of their due

 dates and 57 percent by the due date. SOF ¶ 79. CCP contends that the “earliest

 unpaid invoice for which a claim was filed in the Debtor’s bankruptcy case was from

 August 2014 and all remaining unpaid invoices were from 2015. SOF ¶ 84. The

 Committee emphasizes that, although LPT had no long-term interest-bearing bank

 debt at those times, LPT still had a substantial liability owed to the Federal Energy

 Regulatory Commission (“FERC”), significant long-term pension liabilities, and a

 multi-year gas purchase agreement liability owed to Xpress Natural Gas (“XNG”). 20

 SOF ¶¶ 57–58. Each of these issues is discussed below.


 20       CCP objects to the Committee’s qualification that identifies these other liabilities, contending
 that it is “non-responsive and . . . constitutes a Statement of Additional Material Fact.” SOF ¶¶ 56–
 58 (CCP’s Objection and Reply). If the Committee’s qualification is treated as a new fact, CCP responds
 with a qualification, explaining,

         The 2013 Audited Financial Statements provide that (i) LPT was unable to predict the
         future requirements of its pension liabilities (ii) there was a dispute between the
         parties regarding LPT’s purchase requirements and related payments under the gas
         purchase agreement with XNG, and (iii) the liability to FERC could not be reasonably
         estimated but management reserved $464,000 for the FERC matter. Moreover, LPT
         did not agree with the amounts of the pension and FERC liabilities.


                                                   23
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 24 of 43                    PageID #: 6590




                1.     Long-Term Bank Debt

        LPT had a Credit Agreement, dated June 30, 2010, with JP Morgan Chase

 Bank, N.A. (“Chase”), pursuant to which LPT executed a Term Loan Note in the

 amount of $36,000,000 for the benefit of Chase (the “Term Note”), and a Revolving

 Loan Note in the maximum amount of $10,000,000 for the benefit of Chase (the

 “Revolving Note,” and together with the Term Note, the “Chase Loan”). SOF ¶ 51.

 Following the explosion of the Boiler, Chase declared a material adverse effect due to

 the explosion, terminated LPT’s right to draw on the Revolving Note, and asserted

 an interest in the insurance proceeds. SOF ¶ 52. As of December 19, 2013, the

 principal and interest due to Chase on the Chase Loan was $14,954,633.21 on the

 Term Note and $5,212,893.38 on the Revolving Note, plus accrued and accruing

 interest, costs, and expenses. SOF ¶ 53. LPT paid off the Chase Loan on December

 23, 2013. SOF ¶ 54. That same day, Mr. Wissmann told to the Board, “We are debt

 free.” SOF ¶ 55. At that point, LPT had no long-term interest-bearing bank debt on

 its balance sheet. SOF ¶ 56.

                2.     Federal Energy Regulatory Commission

        Both before and after the Distributions, LPT was facing a potential liability to

 the Federal Energy Regulatory Commission (“FERC”). In a December 31, 2013

 Planning Memo, Berry Dunn summarized the status of the FERC matter as follows:

        [FERC] assessed a $404k penalty on November 3, 2009 to reclaim unjust
        profits in accordance with ISO New England’s Day-Ahead Load
        Response Program (DALRP) which pays industrial users of power for

 SOF ¶¶ 56–58 (CCP’s Objection and Reply) (citations omitted). I take these contentions to mean that
 LPT’s balance sheets contained no long-term interest-bearing bank debt but that LPT had other
 possible liabilities of uncertain amounts.


                                                 24
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 25 of 43          PageID #: 6591




       designated levels of usage and for decreasing usage in the event the
       state-wide power grid needs additional power. In short, FERC has
       claimed that [LPT] fraudulently overstated its usage during the baseline
       measurement period and as a result, received approx. $404K of
       payments from FERC in violation of the DALRP agreement. [LPT]
       accrued for the $404K as well as a 15% potential penalty, for a total
       accrual of $465K. That accrual has remained on the books since then. In
       February 2011, Keith Van Scotter met with the FERC to discuss a
       possible resolution or settlement to the matter. The FERC discussed
       possible settlement figures in the $2-$5M range.

 SOF ¶ 109. The Board acknowledged the potential FERC liability at the December 9,

 2013 Board meeting, when Mr. Herring noted the risks with LPT remaining a going

 concern given the uncertainty of future operations, bank financing, and the FERC

 penalty. SOF ¶ 100. Likewise, a March 12, 2015 “snapshot” of LPT’s potential

 liabilities included a reference to FERC. SOF ¶ 147. CCP emphasizes that the liability

 to FERC could not be reasonably estimated and that management could not agree

 with the amount of the FERC liability, but reiterates that management set aside

 $465,000 for the matter. SOF ¶ 56 (CCP’s Objection and Reply). FERC ultimately

 filed a proof of claim in LPT’s bankruptcy case in the amount of $5,379,016.03, which

 included a civil penalty and disgorgement. SOF ¶ 84 (Committee’s Response).

              3.    PACE Industry Union-Management Pension Fund

       LPT participated in the PACE Industry Union-Management Pension Fund

 (“PIUMPF”), a union-sponsored multi-employer defined benefit pension plan. Record

 #4266 (ECF No. 196-16). According to Berry Dunn’s audit report, LPT was required

 to contribute $1.19 per hour worked under its collective bargaining agreement, and

 recent years saw a surcharge applied to those contributions. Record #4267 (ECF No.

 196-16). At the time of the audit, LPT could not predict future requirements or


                                          25
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 26 of 43            PageID #: 6592




 contribution amounts. Record #4266–67 (ECF No. 196-16); SOF ¶ 56 (CCP’s Objection

 and Reply). The Berry Dunn audit also noted that the risks of participating in

 PIUMPF included that, if LPT chose to stop participating, it might be on the hook for

 a “withdrawal liability” and be required to pay the plan an amount based on the

 underfunded status of the plan. Record #4266 (ECF No. 196-16). At the end of 2013,

 the PIUMPF’s funded status was deemed “critical.” Record #4266–67 (ECF No. 196-

 16).

        In a June 2, 2014 letter, Maria F. Wieck of PIUMPF stated that LPT’s

 “estimated net allocable share of unfunded vested benefits amounts to $22,950,434.”

 SOF ¶ 122. Later that month, Mr. Van Scotter informed Duane Lugdon, the Staff

 Representative for the United Steelworkers Union, that “[t]he way it stands today,

 the enormous contingent liability associated with the pension shortfall is greater than

 the value of the business (by a lot).” SOF ¶ 123. Mr. Van Scotter added, “While we

 disagree with a number of things implicit in that, our ability to deal with it is limited

 unless we can get your help.” SOF ¶ 123 (CCP’s Response).

              4.     Xpress Natural Gas

        LPT had an agreement with Xpress Natural Gas (“XNG”) for the delivery of

 natural gas by truck. Record #4268 (ECF No. 196-16). The agreement required LPT

 to submit an annual gas nomination specifying the quantity requested for each

 annual term ending on February 28. Record #4268 (ECF No. 196-16). Once XNG

 confirmed the amount, LPT was locked into purchasing the stated quantity and could

 face monetary penalties for a shortfall. Record #4268 (ECF No. 196-16). The Berry

 Dunn audit noted that there was a dispute between LPT and XNG regarding the
                                            26
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 27 of 43           PageID #: 6593




 purchase requirement for the period ending February 28, 2014, with XNG claiming

 that LPT owed an additional amount and LPT asserting it was owed a refund. Record

 #4268–69 (ECF No. 196-16). The audit stated that the dispute was going to

 arbitration and “the likelihood of loss cannot be determined at this time.” SOF ¶ 84

 (Committee’s Response); Record #4269 (ECF No. 196-16). XNG ultimately filed a

 proof of claim in the bankruptcy case in the amount of $2,013,507.07, which included

 a receivable claim for $369,195.28. SOF ¶ 84 (Committee’s Response).

 III.   Procedural History

        On September 28, 2015, LPT filed a voluntary petition for relief under Chapter

 11 of the U.S. Bankruptcy Code. SOF ¶ 153. On December 9, 2015, LPT sold

 substantially all of its assets for $5.95 million, which was less than the amount of the

 outstanding secured debt. SOF ¶ 154. The unsecured claims filed against LPT in its

 Chapter 11 case totaled $122,957,224.20. SOF ¶ 155.

        The Committee, which was appointed by the U.S. Trustee to act on its behalf,

 SOF ¶ 3, filed this adversary proceeding in the Bankruptcy case, and on February 15,

 2018, I granted the motion to withdraw the reference. (ECF No. 1.) The Plaintiff filed

 a First Amended Complaint on October 22, 2018 (ECF No. 42) and a cleaned-up

 Second Amended Complaint (“SAC”) (ECF No. 191) on July 28, 2020.

        The Plaintiff asserts eleven causes of action, alleging that the Distributions

 should be avoided because each of the possible conditions under Maine and federal

 law—insolvency, unreasonably small capital, and payment of debts—are met. Each




                                           27
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 28 of 43                         PageID #: 6594




 count asserts a separate theory of recovery based on one of those conditions. 21 The

 Defendant has moved for summary judgment on four of those counts: the two claims

 under Maine and federal law pursuant to the Unreasonably Small Capital Test

 (Counts I and VI) 22 and the two claims under Maine and federal law pursuant to the

 Payment of Debts Test (Counts III and IX). 23


                                       LEGAL STANDARD

         Summary judgment is appropriate when “there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

 P. 56(a). A dispute is “genuine” if “it can be resolved in favor of either party,” and a

 fact is “material” if “it has the potential of affecting the outcome of the case.”

 Feliciano-Muñoz v. Rebarber-Ocasio, 970 F.3d 53, 62 (1st Cir. 2020) (internal

 quotation marks omitted). The moving party bears the initial burden of showing that

 no such dispute exists, and the nonmoving party must then respond “with sufficient

 evidence to allow a reasonable jury to find in its favor with respect to each issue on




 21      The Plaintiff also asserts that CCP entered into a General Release with LPT, LPT Holding,
 and other individuals, which purportedly included LPT’s release of certain claims against CCP. SAC
 ¶ 56. CCP has not moved for summary judgment on any of the fraudulent transfer claims related to
 that release.
 22      In the introductory paragraph and in other sections of its motion, CCP states that it is seeking
 summary judgment on Count IV. Def.’s Mot. Summary J. 1, 2, 6 n.3 (ECF No. 197). However, Count
 IV asserts a claim to avoid a separate action by the Debtor—an agreement in which the Debtor
 purportedly released claims against CCP and Mr. Meltzer—rather than the Distributions. SAC ¶¶ 82–
 89. From CCP’s analysis and indication elsewhere that it seeks summary judgment on Count VI, I
 take the references to Count IV to be a typographical error.
 23     The Defendant has stipulated to the first two elements of the Committee’s claims under the
 Bankruptcy Code and the Maine Uniform Fraudulent Transfer Act, namely: (1) that the Distributions
 were transfers of an interest of LPT in property; and (2) that LPT received less than a reasonably
 equivalent value in exchange for such transfers. SOF p. 49 n.8.


                                                   28
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 29 of 43           PageID #: 6595




 which it has the burden of proof.” Id. (internal quotation marks omitted). “ ‘The role

 of summary judgment is to pierce the pleadings’ and probe the proof to ascertain

 whether a need for trial exists.” Theriault v. Genesis HealthCare LLC, 890 F.3d 342,

 348 (1st Cir. 2018) (quoting Kearney v. Town of Wareham, 316 F.3d 18, 21 (1st Cir.

 2002)).

       In reviewing a motion for summary judgment, I must view the record in the

 light most favorable to the nonmoving party and draw all reasonable inferences in its

 favor. Perry v. Roy, 782 F.3d 73, 77 (1st Cir. 2015). But I am “not obliged either ‘to

 draw unreasonable inferences or credit bald assertions [or] empty conclusions.’ ”

 Theriault, 890 F.3d at 348 (quoting Cabán Hernández v. Philip Morris USA, Inc., 486

 F.3d 1, 8 (1st Cir. 2007)); see also Barros-Villahermosa v. United States, 642 F.3d 56,

 58 (1st Cir. 2011) (“Mere allegations, or conjecture unsupported in the record, are

 insufficient.” (internal quotations omitted)). Still, “summary judgment is improper

 when the record is sufficiently open-ended to permit a rational factfinder to resolve a

 material factual dispute in favor of either side.” Morales-Melecio v. United States

 (Dep’t of Health & Human Servs.), 890 F.3d 361, 368 (1st Cir. 2018) (internal

 quotation marks omitted).


                                    DISCUSSION

 I.    Unreasonably Small Capital Test

       A plaintiff can prevail on a constructively fraudulent transfer claim if it proves

 that the debtor “was engaged in business or a transaction, or was about to engage in

 business or a transaction, for which any property remaining with the debtor was an


                                           29
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 30 of 43                      PageID #: 6596




 unreasonably small capital.” 11 U.S.C. § 548(a)(1)(B)(ii)(II). The slightly varied

 MUFTA standard permits avoidance of the transfer if the debtor was engaged or was

 about to engage in a business or transaction “for which the remaining assets of the

 debtor were unreasonably small in relation to the business or transaction.” 24 14

 M.R.S. § 3575(1)(B)(1).

        Although neither the Bankruptcy Code nor MUFTA defines “unreasonably

 small” capital or assets, the term has been interpreted as “a general inability to

 generate enough cash flow to sustain operations.” In re Sheffield Steel Corp., 320 B.R.

 423, 445 (Bankr. N.D. Okla. 2004) (internal quotations omitted); see also In re

 Jackson, 459 F.3d 117, 123–24 (1st Cir. 2006) (explaining court must “examine the

 ability of the debtor to generate enough cash from operations and sales of assets to

 pay its debts and remain financially stable after a transfer”) (internal quotations

 omitted). The term connotes a financial condition less severe than insolvency but

 “which makes insolvency reasonably foreseeable.” In re Healthco Int’l, Inc., 208 B.R.

 288, 302 (Bankr. D. Mass. 1997); see also In re Oxford Homes, Inc., 180 B.R. 1, 11

 (Bankr. D. Me. 1995) (citing Moody v. Sec. Pac. Bus. Credit, Inc., 971 F.2d 1056, 1070

 (3d Cir. 1992)). This is so “[b]ecause an inability to generate enough cash flow to

 sustain operations must precede an inability to pay obligations as they become due.”

 Moody, 971 F.2d at 1070. Thus, this test is aimed at situations where the transfer left



 24      In explaining the change from “unreasonably small capital,” comment 4 of UFTA § 4 states
 that “capital” was “ambiguous” and notes that this “subparagraph focuses attention on whether the
 amount of all the assets retained by the debtor was inadequate, i.e., unreasonably small, in light of
 the needs of the business or transaction in which the debtor was engaged or about to engage.” UFTA
 § 4, comment 4.


                                                  30
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 31 of 43                     PageID #: 6597




 the transferor “technically solvent but doomed to fail.” MFS/Sun Life Trust-High

 Yield Series v. Van Dusen Airport Servs. Co., 910 F. Supp. 913, 944 (S.D.N.Y. 1995);

 see also Healthco Int’l, 208 B.R. at 302 (“[A] transaction leaves a company with

 unreasonably small capital when it creates an unreasonable risk of insolvency, not

 necessarily a likelihood of insolvency.”); SE Property Holdings, LLC v. Braswell, 255

 F. Supp. 3d 1187, 1206 (S.D. Ala. 2017) (“[T]his element may be satisfied even when

 the transferor is technically solvent.”).

        In analyzing the “unreasonably small” provision in UFTA, 25 the First Circuit

 explained that “unreasonably” is “clearly a relative term.” Barrett v. Continental Ill.

 Nat’l Bank & Trust Co., 882 F.2d 1, 4 (1st Cir. 1989) (adding that this language

 “demands . . . the sort of relative, contextual judgment which looks to both the ends

 served by [the statute] and the overall state of affairs surrounding the transferor

 corporation and the challenged transfer itself”). The “critical inquiry” is “one that

 weighs raw financial data against both the nature of the enterprise itself and the

 extent of the enterprise’s need for capital during the period in question.” Id. As part

 of this inquiry, courts consider “such factors as the company’s debt to equity ratio, its

 historical capital cushion, and the need for working capital in the specific industry at

 issue.” MFS/Sun Life Trust, 910 F. Supp. at 944; see also 5 Collier on Bankruptcy ¶

 548.05 (“The nature of the enterprise, normal turnover of inventory rate, method of




 25      In Barrett, the First Circuit was analyzing a Massachusetts statute that adopted the prior
 version of UFTA, which still used the language “unreasonably small capital” rather than
 “unreasonably small assets.” See Barrett v. Continental Ill. Nat’l Bank & Trust Co., 882 F.2d 1, 2–3
 (1st Cir. 1989).


                                                 31
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 32 of 43           PageID #: 6598




 payment by customers, etc, from the standpoint of what is normal and customary for

 other similar businesses in the industry, are all relevant factors in determining

 whether the amount of capital was unreasonably small at the time of, or immediately

 after, the transfer.”). The company’s access to financing and the length of time it

 survived following the transfer can also be relevant. In re Lyondell, Co., 576 B.R. 107,

 110–11 (Bankr. S.D. Tex. 2017); see also In re Suburban Motor Freight, Inc., 124 B.R.

 984, 999–1000 (Bankr. S.D. Ohio 1990) (in assessing whether debtor had

 unreasonably small capital, considering debtor’s operating losses, inability to meet

 current financial obligations, deteriorating banking relationship, and market

 competition).

       In this case, CCP points to several facts in the Record to support its position

 that LPT was adequately capitalized at the time of each Distribution. First, LPT was

 able to obtain two loans from third-party lenders several months after the May 2014

 Distribution. Second, LPT Board members and management have testified that they

 believed that LPT was solvent and had sufficient cash on hand before and after each

 Distribution. SOF ¶¶ 46, 48. And third, LPT continued to operate for sixteen months

 after the second distribution, despite enduring an unprofitable year in 2014. SOF ¶

 18.

       It is true that access to credit or financing can be relevant to assessing

 capitalization. See In re SemCrude L.P., 648 Fed. Appx. 205, 209–10 (3d Cir. 2016)

 (“[I]n determining whether [debtor] was left with an unreasonably small capital

 following the equity distributions, the Bankruptcy Court properly considered the



                                           32
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 33 of 43           PageID #: 6599




 availability of credit under [a credit agreement.]”). But in this case, there is no

 evidence in the Record that LPT had any existing credit agreements at the time of

 the Distributions. In fact, just before the December 2013 Distribution, both Mr.

 Herring and Mr. Wissmann expressed uncertainty about LPT’s access to bank

 financing. SOF ¶ 100. Moreover, the loans that LPT ultimately obtained were from

 lenders that primarily served entities without access to traditional financing. See 10

 M.R.S. § 1026-J; SOF ¶¶ 130, 139–40. And even then, LPT’s approval was based

 largely on its collateral value, which suggests that LPT might have been able to repay

 the loans but might not have had enough capital or assets to sustain operations. See

 In re Jackson, 459 F.3d at 125–26 (“The sale of the majority of the subject parcels to

 pay debts and living expenses defeated the estate planning purpose . . . and indicates

 that the debtor was unable to generate enough cash from his own remaining assets

 to remain financially stable.” (internal quotations omitted)).

       In addition, the deposition testimony of LPT Board Members does not

 conclusively establish that LPT’s remaining capital was reasonable. LPT faced

 several operational changes in late 2013 and into 2014. The destruction of the Boiler

 and decision not to repair it forced LPT to shift to tissue-only production, a course of

 action that one could reasonably conclude would increase LPT’s operating costs and

 decrease EBITDA. See SOF ¶ 95 (Sanabe’s statement in early 2013 that, if the pulp

 mill and the paper machines shut down and the tissue machines operated

 independently, the “tissue machines would struggle to survive”). At the December

 2013 Board Meeting, both Mr. Herring and Mr. Wissmann shared concerns about the



                                           33
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 34 of 43          PageID #: 6600




 uncertainty of future operations. SOF ¶ 100. As this shift was happening, LPT was

 also losing customers. SOF ¶¶ 102–03 (Hansen declared bankruptcy and LPT’s sales

 to Hansen dropped from $6,128,469 in 2013 to $0 in 2014); SOF ¶¶ 104–07 (Oasis

 gave notice of termination of its tissue purchases in December of 2013). And soon

 after, LPT implemented a price increase that was forecasted to result in a loss of

 1,966 tons of “measurable” monthly sales. SOF ¶ 113.

       LPT’s Board may have believed that LPT was in the midst of a “turnaround

 plan.” See June 19, 2014 Board Meeting Minutes, Record #6035 (ECF No. 200-22)

 (stating that Mr. Wissmann and Mr. Van Scotter “briefed the Board on the status of

 the Company audit, liquidity issues and the possible need for securing working

 capital financing, and management's turnaround plan for business operations”); see

 also SOF ¶ 75 (Siena’s Credit Line Approval described LPT as effectuating a

 “turnaround plan”). Members of the Board have testified that they believed that LPT

 was solvent and had sufficient cash on hand before and after each Distribution. SOF

 ¶¶ 46, 48. And at the time of the May 2014 Distribution, Mr. Wissmann explained

 that management had $7 million in net working capital that it believed could be used

 to secure a revolving credit facility to provide liquidity of approximately $5 million.

 SOF ¶ 121.

       At the same time, CCP has not addressed the relative size of LPT’s cash

 reserves, an inquiry that compares LPT’s cash availability to its historical amount

 and to that of others in the industry. See Barrett, 882 F.2d at 4; 14 M.R.S. §

 3575(1)(B)(1) (stating that the test considers whether “the remaining assets of the



                                           34
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 35 of 43          PageID #: 6601




 debtor were unreasonably small in relation to the business or transaction”). The

 Record shows that LPT’s capital was steadily falling through 2014. After the

 December 2013 Distribution, LPT had $31 million in working capital. SOF ¶¶ 39–40.

 By late April, LPT’s working capital had fallen to $26.8 million, and after the May

 2014 Distribution, it was $21.6 million. SOF ¶¶ 42, 44–45. LPT’s balance of cash and

 temporary investments also dropped, from $15.3 million before the December 2013

 Distribution, to $13.383 million on December 31, 2013, to $5.1 million on April 30,

 2014, and finally to $3.1 million after the May 2014 Distribution. SOF ¶¶ 38, 39, 41,

 44. In addition, at the May 1, 2014 Board Meeting, just over two weeks before the

 Board approved the $4 million distribution, Mr. Wissmann reported that LPT would

 likely need to tap into the $9.8 million of liquidity at the parent company and consume

 $4–5 million of that amount on capital and operating items that year. SOF ¶ 118,

 Record #6026. Thus, the capital LPT had after the Distributions appears smaller than

 its historical capital cushion. See MFS/Sun Life Trust, 910 F. Supp. at 944. And CCP

 has offered no evidence on what amount of capital was normal or customary for

 businesses in LPT’s industry. See id.; Fidelity Bond & Mortg. Co. v. Brand, 371 B.R.

 708, 728 (E.D. Pa. 2007) (stating that “[c]ourts evaluating the unreasonably small

 assets test compare the company to others in the industry” and noting that

 bankruptcy court credited trial testimony of defendants’ expert on this topic); 5

 Collier on Bankruptcy ¶ 548.05.

       Finally, although LPT continued to operate the Mill until August of 2015, there

 were much earlier concerns about its ability to sustain operations. On December 9,



                                           35
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 36 of 43          PageID #: 6602




 2013, Mr. Herring stated that there might be “significant risks with [LPT] remaining

 a going concern.” SOF ¶ 100. At the same meeting that it approved the December

 2013 Distribution, the Board discussed whether it made economic sense to continue

 to operate the Mill as a stand-alone mill. SOF ¶ 108. Just before the May 2014

 Distribution was approved, the Board discussed the need to slow LPT’s “cash burn

 rate.” SOF ¶ 118. By March of 2015, Sanabe told LPT management that it could not

 see how LPT could “be characterized today as anything other than insolvent.” SOF ¶

 146. And by May of that year, negative EBITDA and capital expenditures since the

 explosion exceeded $51 million. SOF ¶ 152. All of these facts could be relevant in

 determining if LPT “lack[ed] the ability to generate sufficient profits to sustain

 operations.” In re Opus East, LLC, 698 Fed. Appx. 711, 715 (3d Cir. 2017).

       The question of whether the Debtor’s capital was unreasonably small after the

 distributions “is a factually-grounded one” based on foreseeability and relativity.

 Barrett, 882 F.2d at 4; see also 5 Collier on Bankruptcy ¶ 548.05 (“Whether the

 amount of property remaining in the hands of a person about to embark on a business

 transaction or a series of transactions is unreasonably inadequate is of course a

 question of fact in each case.”). On this Record, I conclude that there are disputed

 facts about whether LPT was left with unreasonably small capital or assets after the

 Distributions. See Sheffield Steel Corp., 320 B.R. at 446 (in denying summary

 judgment to defendant on issue of unreasonably small capital, explaining that the

 evidence was “mixed,” adding that “[b]oth parties have submitted evidence of profits

 and losses, availability of credit, industry trends and projections over the periods in



                                           36
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 37 of 43          PageID #: 6603




 question”). And making that assessment is the job for a jury. See Frank Sawyer Trust

 of May 1992 v. C.I.R., 712 F.3d 597, 609 (1st Cir. 2013) (explaining that questions of

 “reasonableness” should typically “be decided after full evidentiary development by a

 finder of fact” (quoting Baddin v. Olson (In re Olson), 66 B.R. 687, 695 (Bankr. D.

 Minn. 1986)).

 II.   Payment of Debts Test

       The Payment of Debts Test has been characterized as measuring “equitable

 insolvency,” which is distinguishable from “insolvency in the ‘bankruptcy sense,’ (i.e.

 a deficit net worth immediately after the conveyance).” See Moody, 971 F.2d at 1063–

 64; In re Oxford Homes, Inc., 180 B.R. 1, 11 (Bankr. D. Me. 1995).Under 11 U.S.C. §

 548, the Committee can prevail on its fraudulent transfer claim if it proves that LPT

 “intended to incur, or believed that [it] would incur, debts that would be beyond [its]

 ability to pay as such debts matured.” 11 U.S.C. § 548(a)(1)(B)(ii)(III). Although this

 language suggests a standard based on subjective intent, courts “have held that the

 intent requirement can be inferred where the facts and circumstances surrounding

 the transaction show that the debtor could not have reasonably believed that it would

 be able to pay its debts as they matured.” 5 Collier on Bankruptcy ¶ 548.05. Similarly,

 in addition to actual belief or intent, MUFTA explicitly permits recovery if the

 Committee establishes that LPT “reasonably should have believed” that it would

 incur debts beyond its ability to pay as they became due. 14 M.R.S. § 3575. Both

 statutes contemplate a “forward-looking” test that “requires assessing the debtor’s

 reasonable prediction about its ability to repay a debt as it is incurred.” In re Opus

 East LLC, 698 Fed. Appx. at 715; In re Thunderdome Houston Ltd. P’ship, No. 98 C
                                           37
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 38 of 43             PageID #: 6604




 4615, 2000 WL 889846, at *10 (Bankr. N.D. Ill. June 23, 2000) (describing test as

 “forward-looking” under UFTA).

       CCP asserts that the Committee cannot prevail on either its federal or state

 claim because “LPT intended to and did, in fact pay its debts as they came due at the

 time of each Distribution.” Def.’s Mot. 8. CCP contends that there is no evidence in

 the Record suggesting that LPT made the Distributions with the requisite intent or

 belief, adding that every single member of the Board and senior management testified

 that he believed that LPT would be able to pay its debts as they came due after each

 of the Distributions. Def.’s Mot. 8–9. And CCP adds that LPT’s actual payment of its

 debts defeats any claim based on an inference of LPT’s intent or belief.

       In response, the Committee brushes aside the testimony of LPT’s officers and

 directors, emphasizing that the test under both Maine and federal law requires an

 assessment of “what would constitute objectively reasonable beliefs.” Pl.’s Opp’n 15.

 In terms of the evidence that could support an inference of equitable insolvency, the

 Committee cites the Report of Craig T. Elson (“Elson Report”), which concluded

 that, based on the information known or knowable at the time of the Distributions,

 “LPT should have anticipated being unable to generate positive, debt-free, after-tax

 cash flows subsequent to the Explosion.” Pl.’s Opp’n 16 (quoting Elson Report 51; D.E.

 196-40, #4827–4828). In addition, the Committee points to facts about LPT’s financial

 condition after the explosion, statements by LPT’s officers, and minutes from Board

 meetings stretching from July of 2013 to June of 2014. Pl.’s Opp’n 9–10, 17–18.




                                          38
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 39 of 43                          PageID #: 6605




         This test poses a closer question than the Unreasonably Small Capital Test.

 Board Members have testified that they believed that LPT would continue to be able

 to pay its debts as they matured. SOF ¶¶ 87–88. And in reviewing LPT’s loan

 application, Siena seems to have agreed. SOF ¶ 77. Moreover, courts have held that

 a debtor’s actual payments of debts as they become due can doom a constructive fraud

 claim. See In re Irving Tanning Co., 555 B.R. 70, 85 n.11 (Bankr. D. Me. 2016); In re

 Joy Recovery Tech. Corp., 286 B.R. 54, 76 (Bankr. D. Ill. 2002) (collecting cases). LPT

 appears to have been up-to-date or nearly up-to-date with all of its accounts payable

 and had no outstanding long-term bank debt.

         But the inquiry must focus on the facts and circumstances at the time of the

 Distributions, including what was reasonably believable about LPT’s future. 26

 Although LPT had no long-term bank debt at the time of the transfers, the Board was

 certainly aware of other possible liabilities, even if the exact amount to be owed was

 not yet clear. For example, the 2013 audited financial statements also recognized the

 potential liability owed to FERC. Berry Dunn Independent Auditor’s Report (“Berry

 Dunn Report”) 18–19, Record #4270–71 (ECF No. 196-16). Despite the uncertainty

 about the outcome of FERC’s action and what LPT might owe, the financial

 statements noted that “[i]t is at least reasonably possible that a change in this

 estimate could occur in the near term and it could have a significant effect on the




 26     I also note that it “is not easy to establish the intent of a party on a motion for summary
 judgment.” In re USA United Fleet, Inc., 559 B.R. 41, 81 (Bankr. E.D.N.Y 2016) (denying summary
 judgment to plaintiff in part because plaintiff failed to show that the undisputed facts established that
 the debtors intended or believed they would incur debts beyond ability to pay).


                                                   39
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 40 of 43             PageID #: 6606




 results of future operations.” Berry Dunn Report 19, Record #4271; see also Berry

 Dunn Report 14–17, Record #4266–69 (discussing potential liabilities to PIUMPF and

 XNG).

         Moreover, while it is true that “[a] balance sheet with significant equity, a loan

 commitment, and evidence of significant value and equity in the debtor all may

 indicate that the debtor . . . has the ability to repay its debts as they come due,” these

 factors are both inconclusive and not established in the Record before me. In re

 Parker, No. 12–03128–8–SWH, 2015 WL 4747536, at *10 (Bankr. E.D.N.C. Aug. 10,

 2015). As discussed above, whether LPT had “significant” equity—especially for the

 industry in which it operated—is unclear from the undisputed facts. Board Members

 expressed concerns about LPT’s liquidity and future financing around the time of the

 December 2013 Distribution. SOF ¶ 100. By the May 2014 Distribution, the Board

 was aware of the need for additional capital, and Mr. Wissmann e-mailed the Board

 about LPT’s projections for 2014 and 2015, stating that LPT would “require $4 million

 to fund losses and capital programs over this period.” SOF ¶ 121. The following

 month, Mr. Van Scotter and Mr. Wissmann led the Board through a discussion of

 LPT’s “liquidity issues.” SOF ¶ 125. Throughout this period, LPT was facing declining

 sales and the loss of customers, with no evidence that it was able to secure new

 customers. These facts could support an inference that LPT reasonably should have

 believed that distributing millions of dollars would render it unable to pay debts as

 they matured. See In re Suburban Motor Freight, Inc., 124 B.R. 984, 1001 (Bankr.

 S.D. Ohio 1990) (inferring intent to incur debts beyond ability to pay from “facts and



                                             40
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 41 of 43                       PageID #: 6607




 circumstances” in the record, including statements by directors and shareholders

 about the debtor’s “cash flow problems” and references to debtor’s “uncertain future

 viability”).

        Finally, although LPT was able to obtain a loan and credit facility later in 2014,

 there is no indication that LPT had access to such credit at the time of the

 Distributions. See Herring Dep. 68–71 (noting that LPT did not have access to credit

 facility at time of May 2014 Distribution); SOF ¶ 52 (after explosion and before

 December 2013 Distribution, Chase declared a material adverse effect, terminated

 LPT’s right to draw on the Revolving Note, and asserted an interest in the insurance

 proceeds). When LPT did obtain financing, it was from lenders geared specifically

 towards at-risk businesses. See 10 M.R.S. § 1026-J; SOF ¶ 139; see also In re Parker,

 2015 WL 4747536, at *11 (noting that debtor’s ability to obtain a loan commitment

 might support finding that debtor was able to pay debts as they came due but

 explaining that “these facts are not conclusive” and adding that one of the loans was

 the type “afforded to individuals precisely because of a perceived likely inability to

 make payments”). And the FAME Loan indicated that LPT had an immediate need

 for the loan “to continue to make its supplier and other current obligations and

 payments.” SOF ¶ 59. This suggests that, by the fall of 2014, LPT might have already

 needed outside funding to pay its debts.

        At this stage, the undisputed facts do not establish that CCP is entitled to

 summary judgment. 27 Rather, the Record is filled with contrasting facts about LPT’s


 27      CCP contends that it is “not possible to infer an intent to render LPT unable to pay its debts
 as they came due from the surrounding facts and circumstances,” and thus the Committee’s argument

                                                  41
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 42 of 43                          PageID #: 6608




 financial health. See In re Brown Publishing Co., No. 10–73295–reg, 2015 WL

 1009177, at *2 (Bankr. S.D.N.Y. Mar. 4, 2015) (holding that summary judgment was

 “not proper” on payment of debts or unreasonably small capital issues because parties

 presented “contrasting pictures of [debtor’s] financial health” and relied on differing

 expert opinions); see also Ahmed v. Johnson, 752 F.3d 490, 495 (1st Cir. 2014)

 (“Summary judgment is inappropriate if the evidence is sufficiently openended to

 permit a rational fact finder to resolve the issue in favor of either side.” (internal

 quotations omitted)). Viewing the Record in the light most favorable to the

 nonmovant Committee, I conclude that a jury could infer that the Debtor, at the time

 of the Distributions, reasonably should have believed it would incur debts beyond its

 ability to repay.


                                           CONCLUSION

         For the reasons stated above, the Court DENIES the Defendant’s motion for

 partial summary judgment (ECF No. 197). The parties made some preliminary

 inquiries about whether the Court could accommodate a five- to six-day bench trial

 in December. Given the size of the legal teams involved in this case (four for the

 Plaintiff and five for the Defendant) and given the number of witnesses (between

 eight and thirteen), most of whom will be traveling from other parts of the country,



 is “doom[ed].” Def.’s Mot. 10. But neither of the cases cited by CCP to support this position were decided
 at summary judgment. See In re Irving Tanning Co., 555 B.R. 70, 73 (Bankr. D. Me. 2016) (concluding
 that plaintiff had not met burden after considering evidence at trial, “including the testimony of
 witnesses, the exhibits offered at trial, the various papers submitted by the parties, and the
 stipulations of the parties”); In re EBC I, Inc., 380 B.R. 348, 355–59 (Bankr. D. Del. 2008) (recounting
 that the court previously concluded that there was a genuine issue of material fact on the question of
 debtor’s financial condition and discussing expert testimony at trial).


                                                    42
Case 1:18-cv-00068-NT Document 211 Filed 10/30/20 Page 43 of 43                          PageID #: 6609




 it would not be prudent to conduct this trial in December. I am directing the Clerk to

 put this case on the first available civil jury trial list in Bangor. 28



 SO ORDERED.

                                                         /s/ Nancy Torresen
                                                         United States District Judge

 Dated this 30th day of October, 2020.




 28      As their inquiries reflect, the parties also indicated that they may wish to waive their right to
 a jury trial. If they choose to do so, they should notify the Court.


                                                   43
